                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

MATTHEW J. HOYO,
                                         CASE NO. 2:18-CV-579
       Petitioner,                       CRIM. NO. 15-CR-256
                                         JUDGE MICHAEL H. WATSON
      V.                                 Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

      Respondent.

                                         ORDER

      On March 27, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that counsel be appointed to represent Petitioner at an evidentiary

hearing on his claim that he was denied the effective assistance of counsel because his

attomey failed to file an appeal after being requested to do so.

      Although the parties were advised of the right to file objections to the Magistrate

Judge's Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

      The Report and Recommendation, EOF 108, is ADOPTED and AFFIRMED.

Counsel shall be appointed to represent Petitioner at an evidentiary hearing on his claim

that he was denied the effective assistance of counsel because his attomey failed to file

an appeal after being requested to do so.

       IT IS SO ORDERED.



                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
